Order filed December 15, 2011.




                                         In The

                       Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00789-CV
                                    ____________

              FALCON CREST AVIATION SUPPLY, INC., Appellant

                                            V.

    JET MANAGEMENT, L.L.C., MIKE HANZEL, W.C.S. ONE, L.L.C. AND
                 HOSSEIN TARAGHI, Appellees


                       On Appeal from the 129th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-53397


                                       ORDER

       Appellant's brief was due November 17, 2011. No brief or motion for extension of
time has been filed.
       Unless appellant submits its brief, and a motion reasonably explaining why the brief
was late, to the Clerk of this Court on or before January 17, 2012, the Court will dismiss
the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).


                                          PER CURIAM